 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 562Merit Contracting, Inc. and International Union of Operating Engineers, Local No. 66, AFLŒCIO. Cases 6ŒCAŒ28848, 6ŒCAŒ28886, and 6ŒCAŒ28913 March 12, 2001 DECISION AND ORDER REMANDING BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN AND HURTGEN On April 24, 1998, Administrative Law Judge Richard H. Beddow Jr. issued the attached decision. The Respon-dent filed exceptions and a supporting brief, the General Counsel filed a brief answering the Respondent™s excep-tions, and the Respondent filed a brief in reply to the General Counsel™s answering brief. In addition, the Gen-eral Counsel filed limited cross-exceptions and a supporting brief, and the Respondent filed a brief answering the General Counsel™s cross-exceptions.                                                           The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs, and has decided to affirm the judge™s rulings, findings,1 and conclusions only to the extent consistent with this Decision and Order Remanding.2 The General Counsel™s complaint alleges that the Re-spondent engaged in conduct violating Section 8(a)(1); that it terminated two employees who were union mem-bers, Jerald Rodgers and William Goughenour, in viola-tion of Section 8(a)(3); and that it also violated Section 8(a)(3) by refusing to hire 13 applicants for heavy-equipment-operator positions because of their union membership.   The judge upheld certain complaint allegations con-cerning unlawful interrogation and surveillance, and we affirm those findings.  The judge dismissed certain al-leged violations, including the 8(a)(3) allegations involv-ing the discriminatory terminations of Rodgers and Goughenour.  We affirm these findings with the excep-tion of one dismissed 8(a)(1) allegation, discussed in part below.3                                                                                                1 The General Counsel has excepted to some of the judge™s credibil-ity findings. The Board™s established policy is not to overrule an admin-istrative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined the record and find no basis for reversing the findings. 2 The Respondent has requested oral argument. The request is denied as the record, exceptions, and briefs adequately present the issues and the positions of the parties. 3 With respect to the 8(a)(1) violations found by the judge, the Re-spondent limited its exceptions and supporting argument solely to the question of whether the relevant complaint allegations are consistent with the time requirements of Sec. 10(b). We affirm the judge™s rejec-tion of this argument for the reasons set out in sec. III,B of his decision. Most significantly, the judge found that the Respon-dent unlawfully refused to hire 9 of the 13 alleged dis-criminatee-applicants because of their union member-ship, and he recommended that the Respondent remedy this misconduct by offering them employment.4  On May 11, 2000, the Board issued its decision in FES (A Divi-sion of Thermo Power), 331 NLRB No. 20, setting forth the framework for analysis of refusal-to-hire and refusal-to-consider violations.  We have decided to remand this case to the judge for further consideration in light of FES, including, if necessary, reopening of the record to obtain evidence required to decide the case under the FES framework.  We have concluded that a remand is also required in order that the judge may reconsider his prior findings in light of our decision to reverse his dis-missal of one complaint allegation and our discussion of issues concerning the Respondent™s wage-compatibility policy and the applicants™ job qualifications. 1. The additional 8(a)(1) violation The General Counsel excepted to the judge™s dismissal of an 8(a)(1) allegation involving an incident on March 17, 1997, between alleged discriminatee Rodgers and Charles Rush, the Respondent™s vice president and gen-eral superintendent. We find merit in this exception, and, contrary to the judge, we will find this violation. In the second week of March, not long after he was hired, Rodgers began to circulate a petition among the employees at his worksite which sought better working conditions for job assignments out of town. The petition did not refer to the Union in any way because, at this point, Rodgers chose to maintain the secrecy of his un-ion-member status. Alleged discriminatee Goughenour, another covert union member hired by the Respondent, was engaged in virtually the same activity at the same time, at a different worksite.  On March 17, Rush approached Rodgers, introduced himself, and said that he had heard from other employees about Rodgers™ petition. Rodgers gave him the petition to read, and Rush responded that, ﬁthis looks like trouble.ﬂ In reply to Rush™s questions, Rodgers explained that other employees had complained about out-of-town working conditions, that he was trying to help them out, and that he would turn the petition over to the company when he had enough signatures. He also told Rush that another employeeŠGoughenourŠwas passing around a similar petition at another site. Rush told Rodgers that if he wasn™t happy with the company, ﬁyou can go work  4 We affirm the judge™s dismissal of the discrimination allegations concerning the four other applicants. 333 NLRB No. 64  MERIT CONTRACTING, INC. 563somewhere else.ﬂ Rodgers told him that he wasn™t going 
to leave and that he would not stop petitioning. Subse-
quent to this incident, Rodgers engaged in union-
organizing activity with the Respondent™s employees. 
The judge noted that Rodgers was not engaged in any 
activities openly in support of the Union on March 17. 
He found that nothing in Rush™s conduct was sufficiently 
coercive to violate the Act, 
and he dismissed the allega-
tion. We disagree. 
Apart from any activities on behalf of a union, an em-
ployee who engages in concerted activities for mutual aid 
or protection exercises rights protected by Section 7 of 
the Act. Employer conduct which reasonably tends to 
interfere with an employee™s 
protected activity violates Section 8(a)(1), regardless of the employer™s motive and 
regardless of the conduct™s effect. See, e.g., 
William-
house of California, Inc
., 317 NLRB 699, 713 (1995). 
Rodgers™ petition activity was engaged in on behalf of 
other employees of the Respondent and in conjunction 
with another employee of the Respondent engaging in 
similar activity. It was therefore concerted.  Further, 
Rodgers™ petition activity was directed at improving the 
working conditions of the Respondent™s employees as-
signed to out-of-town sites. It was therefore protected. 

The concerted, protected na
ture of the activity was 
known to Rush, the Respondent™s vice president and 
general superintendent. His statements in reaction to 
Rodgers™ activity that ﬁit looked like troubleﬂ and that 
Rodgers could ﬁgo work somewhere elseﬂ if he wasn™t 
happy were implicitly threatening, and therefore had a 

tendency to interfere with Section 7 rights. Accordingly, 
the Respondent violated Section 8(a)(1). See, e.g., 
House 
Calls, Inc.
, 304 NLRB 311, 313 (1991).
5 2. The wage-compatibility policy; applicants™ job quali-
fications
 In remanding this case to 
the judge for evaluation of 
the refusal-to-hire allegations under 
FES
, we note two 
specific issues which warrant reconsideration by the 
judge.  In his deci
sion, the judge found that the Respon-
dent scrutinized the applications it received for indica-

tions of ﬁunion wagesﬂ in prior employment and ex-
cluded an entire applicant class based on this practice. He 
concluded that this exclusionary conduct was ﬁinherently 
destructive of important employee rightsﬂ
6 and that union 
animus was implicit therein. The judge appeared to rely 
primarily, if not exclusively, on this finding in conclud-
ing that the General Counsel had established that the 
                                                          
                                                           
5 This additional violation should be
 considered by the judge on re-
mand in his evaluation of the 
refusal-to-hire allegations. 
6 See NLRB v. Great Dane Trailers
, 388 U.S. 26, 33 (1967). 
Respondent™s rejection of the nine applicants was unlaw-
fully motivated. 
The judge did not clearly e
xplain what he meant by 
ﬁunion wages.ﬂ The record do
es not identify any particu-
lar wage rates as ﬁunion wage ratesﬂ; i.e., rates collec-
tively bargained between an employer and a union. The 
Respondent™s stated policy wa
s simply to screen out 
those applications which listed 
any
 desired wage rate or 
prior wages exceeding the $12 
to $14 per hour that the 
Respondent wanted to pay its operators. Correspond-
ingly, there is evidence that the Respondent generally 
followed this policy.  
It is apparent that the judge™s reference to ﬁunion 
wagesﬂ represented any wages listed in an application, 
whether requested or previously paid, which were higher 
than the Respondent wished to pay. However, the Board 
has held that such a policy can be a legitimate justifica-
tion for a refusal to hire, in the absence of evidence that it 
has been implemented in th
e face of a union organizing 
campaign or applied disparately to avoid hiring union 

applicants. See 
Wireways, Inc., 309 NLRB 245, 246 
(1992).
7 We leave to the judge on remand an evaluation 
of the nature of the Respondent™s policy consistent with 

Board precedent. 
Regarding the nine applicants™ job qualifications, the 
judge, in accordance with th
en-existing Board precedent, 
did not require the General Counsel to show, as part of 
its initial burden, that the applicants had experience or 
training relevant to the announced or generally known 
requirements of the positions for hire.  Further, at the 
hearing the judge precluded litigation of the question of 
whether the Respondent would have found each of the 
alleged discriminatees qualified for employment in the 
absence of discrimination. In 
the judge™s view, this was a 
matter for the compliance stage of this unfair labor prac-
 7 See also, J. O. Mory, Inc
., 326 NLRB 604 (1998) (wage-
compatibility policy found a valid defe
nse where evidence showed that 
the employer had rejected several ot
her applicants pursuant to the pol-icy in clearly nondiscriminatory circumstances). Compare 
Clock Elec-tric, Inc., 323 NLRB 1226, 1231Œ1233 (1997), affd. in relevant part 
162 F.3d 907 (6th Cir. 1998) (Board finds the employer™s wage-
compatibility claim pretextual wher
e no showing was made that it was 
dictated by budget restrictions or th
at employees hired in the past had 
quickly left for higher paying jobs, and the evidence showed that the 

policy had not been applied uniformly). See also 
Donald A. Pusey, Inc.
, 327 NLRB 140 (1998), and 
Norman King Electric
, 324 NLRB 1077, 
1085 (1997), enfd. sub nom. 
Kentucky General v. NLRB
, 177 F.3d 430 
(6th Cir. 1999) (in both cases, the employer™s wage compatibility pol-
icy found pretextual). 
Member Liebman has previously stated her view that 
Wireways
 could be undermining the enforcement of the Act in the construction 
industry and that a reexamination of 
that decision is warranted.  See 
Benfield Electric Co
., 331 NLRB No. 77, slip. op. at 3 fn. 6 (2000); 
Northside Electrical Contractors, Inc
., 331 NLRB No. 166 fn. 2 
(2000).
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 564tice proceeding, should the 
Respondent be found liable 
for the alleged refusal-to-hire violations.  As a result, the 
judge granted the Union™s motion to quash the Respon-
dent™s subpoena seeking the following information from 
the Union: 
 1. Showing what equipment [the 13 original al-
leged discriminatees] have been certified to operate 
by the Apprenticeship Program run by the Interna-
tional Union of Operating Engineers, Local 66. 
2. All outlines and materials showing course con-
tent, training and experience required in order to be-
come a qualified journeyperson under the Appren-
ticeship Program run by the International Union of 
Operating Engineers, Local 66. 
 The judge found that this information would become rele-

vant and material only at the compliance stage, whether the 
Respondent sought to use it to attack the credibility of the 
alleged discriminatees who testified for the General Counsel 
concerning their qualifications, or whether the Respondent 

sought to prove directly that the alleged discriminatees were 
unqualified. These determinations by the judge were erro-
neous in light of the Board™s decision in 
FES
.   
In FES
 the Board made clear that, as a component of 
its Wright Line
 burden in a refusal-to-hire case, the Gen-
eral Counsel must first show that the applicants had ex-
perience or training relevant to the announced or gener-
ally known requirements of the positions for hire, or in 
the alternative, that the employer has not adhered infor-
mally to such requirements, or that the requirements 
were themselves pretextual or were applied as a pretext 
for discrimination.  Once the relevant experience or train-
ing is established, the respondent may show that the al-
leged discriminatees did not meet its specific criteria for 
the positions, were otherwise unqualified for the posi-
tions, or were not as qualified as those who were hired. 
331 NLRB No. 20, slip op. 5-6. It is 
not a matter to be 
left for the compliance stage.  
In these circumstances, we reverse the judge™s granting 
of the Union™s motion to quash the subpoena with re-

spect to the nine remaining discriminatees, and we leave 
to the judge on remand an evaluation of the issue of the 
applicants™ qualifications co
nsistent with the Board™s 
decision in FES
. ORDER This proceeding is remanded to Administrative Law 
Judge Richard H. Beddow Jr. for further consideration 
under the 
FES framework, and reopening of the record if 
necessary, concerning the question whether the Respon-
dent discriminatorily refused to hire alleged discrimina-
tees Michael Eutsey, John Hay, Patrick Rice, Ronald 
Schade, Ken Sisley, Glen Stevenson, Nathaniel Turner, 
Henry Whipkey, and Thomas Wratcher. The judge shall 

determine an appropriate remedy if he should find any 
violation with respect to these nine individuals. 
Thereafter, pursuant to the applicable provisions of 
Section 102.45(a) of the Board™s Rules and Regulations, 
the judge shall prepare and is
sue a supplemental decision 
containing findings of fact, conclusions of law, and a 
recommended supplemental order with regard to the is-
sue remanded here. Following service of this Supplemen-
tal Decision and Order on the parties, the provisions of 
Section 102.46 of the Board™s Rules and Regulations 
shall be applicable. 
The issuance by the Board of an Order remedying the 
unfair labor practices found in this proceeding is held in 
abeyance pending completion of the action encompassed 
by this remand. 
 Barton Meyers
 and Clifford Spungen, Esqs
., for the General 
Counsel. Donald T. O™Connor 
and David Gandio, Esqs., of Pittsburgh, 
Pennsylvania, for the Respondent. 
DECISION STATEMENT OF THE CASE 
RICHARD H. BEDDOW Jr., Ad
ministrative Law Judge.  
This matter was heard in Pittsburgh, Pennsylvania, on Novem-
ber 17 through 21 and December 8, 1997.  Subsequent to an 
extension in the filing date briefs were filed by the General 
Counsel and the Respondent.1  The proceeding is based upon a 
charge filed March 5, 1997,
2 by International Union of Operat-
ing Engineers, Local 66, AFLŒCIO.  The Regional Director™s consolidated complaint dated Se
ptember 2, 1997, alleges that 
Respondent Merit Contracting, 
Inc., of Monongahela, Pennsyl-
vania, violated Section 8(a)(1) and (3) of the National Labor 
Relations Act, by engaging in the following unfair labor prac-
tices; Respondent on various dates threatened employees with 
unspecified reprisals and disc
ipline; interrogated employees 
about their protected concerted 
and union activities; created the impression that those activitie
s were under surveillance; and 
promulgated and maintained a 
rule prohibiting all union solici-
tations; refused to hire or consider for hire job applicants 

Marvin Carter, Ronald Schade, 
John Hay, Henry Whipkey, Ken 
Sisley, Nathaniel Turner, Michael Eutsey, Charles W. Szabo, 

Ray Cumer, Thomas J. Wratcher, Patrick Rice, Glen Stevenson, 
and William Cernicky; transferred its employee Jerald Rodgers; 
terminated its employee William Goughenour and failed and 
refused to utilize a second shift at
 its Kelly Run jobsite in order 
to avoid hiring additional employees because applicants for 
employment with Respondent 
and the employees of Respon-
dent named above formed, joined, and assisted the Union and 
engaged in concerted activities. 
                                                          
 1 The Respondent™s unopposed motion to correct record (Transcript) 
is hereby granted and received 
into evidence as R. Ex. 51. 
2 All following dates will be in 1997 unless otherwise indicated.  MERIT CONTRACTING, INC. 565On a review of the entire record in this case and from my ob-
servation of the witnesses and 
their demeanor, I make the fol-
lowing FINDINGS OF FACT 
I.  JURISDICTION 
Respondent is engaged as a ge
neral contractor in the con-
struction industry in western Pennsylvania and other nearby 
States.  It annually performs services valued in excess of 
$50,000 at points outside Penn
sylvania and it annually pur-
chases and receives goods and materials valued in excess of 
$50,000 directly from points outside Pennsylvania.  It admits 
that at all times material is has been an employer engaged in 

operations affecting commerce w
ithin the meaning of Section 
2(2), (6), and (7) of the Act and also admits that the Union is a 
labor organization within the m
eaning of Section 2(5) of the 
Act.  The Respondent™s jurisdic
tional challenge relative to Sec-
tion 10(b) of the Act are address below in the discussion section 
of this decision. 
II. THE ALLEGED UNFAIR LABOR PRACTICES 
In the fall of 1996, 84 Lumber Company, a national whole-
saler and retailer of lumber an
d building supplies, contracted 
with Respondent to build or expand stores at locations in sev-

eral eastern States.  Because of 
the projected need for additional 
employees to complete this anticipated work, it placed help 
wanted advertisements in variou
s newspapers in southwestern Pennsylvania and in New York.  The ads sought equipment 
operators; crane, dozer, backhoe, a
nd highlift operators; as well 
as concrete carpenters and finish
ers; and ironworkers.  On De-cember 3, 1996, shortly after the ads appeared in the newspa-
pers, members of the Union bega
n filing applications with the Respondent for positions as equipment operators. 
In late November, Union Business Agent Joseph Beasley 
told Marvin Carter that the Respondent was doing some hiring 
and also asked Ronald Schade if he would to apply to work for 
the Respondent.  Both Carter 
and Schade had been union mem-
bers for over 24 years. 
On December 3,
3 Beasley drove them to Respondent™s office 
and both applicants entered the office wearing union jackets 
and hats which had the Operati
ng Engineers symbol on them.  
A young woman working in the office gave them applications 
which they filled out.  When 
Schade asked her whether the 
Respondent was hiring, the woman 
answered that they may be 
in a couple of weeks, that she w
ould give the applications to her 
boss who would notify them if they were needed. 
Schade™s application listed ﬁheavy equipment operatorﬂ in 
the blank for position desired while Carter wrote ﬁEquipment 
operator.ﬂ  Schade testified that he was unemployed at the time.  
Both Schade™s and Carter™s app
lications stated they were not 
now employed and that they coul
d start ﬁtoday.ﬂ  Carter listed a 
high school but not whether or no
t he had graduated and he had 
no other entrees under the education section of the application.  

Schade listed his school and graduation as well as his gradua-                                                          
 3 Carter put a different date on his 
application but testified it was in 
mid-December and I find that Schade™s
 application accurately reflects 
the correct date. 
tion from ﬁOperating Local 466 Operating Engineers School 

Program.ﬂ  Schade listed $18, under salary desired  but Carter 
left the spot blank.  In addition he listed as previous employers 
union contractors Chapman Corp., Anthony Crane, and Long 
Construction.  Schade™s applic
ation gives three union business 
agents as references and Carter listed Beasley as a reference 

(with a phone number) but did not identify him.  Carter listed 
one past employer ﬁLouis Val
one Co., 2Œ95 to 5Œ95ﬂ under the 
blank for his last three employers and he did not sign the appli-

cation. John Hay, who was unemployed at the time, received infor-
mation about the Respondent from the Union™s dispatcher and 
went to pick up an application in ﬁlateﬂ November.  Thereafter, 
he mailed an application dated December 3, to the Respondent.  
Pertinent details from his appli
cation and those of other appli-cants are set forth in the chart below. 
Hay testified that he has been a member of the Union since 
1992, took part in the apprenticeship program from 1992 until 
his graduation in 1996, and that he is qualified to run bulldoz-ers, excavators, backhoes, rubber tire scrapers, tractor pan 
scrapers, bobcats, graders, and gr
ade-alls.  He did not hear from 
the Respondent but called the office on January 30, and asked 

for John Hilty.  The secretary said he was in a meeting but took 
Hay™s name and number and said he would call back.  When no 
call was forthcoming, Hay called 
back later that afternoon, was 
told Hilty was unavailable, that
 his application was on file and 
that they were not hiring at th
e time.  He had no further com-munication from the Respondent 
and was not interviewed or 
hired. Ken Sisley who was unemployed at the time, read the Re-
spondent™s classified advertisement in the Valley newspaper 
and also was called by the union dispatcher.  He went to the 
Respondent™s office wearing his union hat on December 4 and 
asked for an application, which he filled out at the office.  Sis-
ley has been a union member since 1979, and is a journeyman 
operator experienced with high 
lifts dozer, excavator, backhoe, 
forklift, pan (scraper), crane, pi
cker, and other equipment.  On 
about January 6, Sisley receiv
ed a message from John Hilty on 
his answering machine.  Sisley called Hilty who told him that 
they had lost his application and 
that he should come back in to 
fill out a second one.  He returned on January 31 and filled out 

another application but heard nothing further. 
William Whipkey is a third year apprentice with 6 years of 
prior experience operating heavy 
equipment including, dozers, 
pans, high lifts, graders, hoes, 
and backhoes.  He obtained an 
application on December 4, from the union dispatcher when he 
stopped down at the union hall inquiring about work.  After filling out the application, he mailed it to the Respondent.  Af-

ter not hearing from the Respondent Whipkey called on January 
31, and was informed him that the company was not then hiring 
but that his application was on file. 
Raymond Cumer has been a union member since 1982, and 
operates dozer, high lift, pan (scr
aper), backhoe, forklift, and 
compactor.  About December 2 or 3, he received a call from the 

dispatcher who told him about 
applying with Respondent.  On 
December 5 he went and received an application form, which 
he filled out and returned.  On about February 21, he phoned 
the Respondent and spoke with a woman was told that his ap-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 566plication was still on file.  Cume
r never heard back and was not 
interviewed or hired. 
Nathaniel Turner has been a union member for 10 years and 
operates most equipment including dozers, pans (scrapers), 
high lifts, and backhoes.  On Decem
ber 3 or 4, he received call 
from the Union and he agreed to apply for work at the Respon-
dent.  On December 5, Turner went by himself and filled out an 
application on which he listed his graduation from the Operat-
ing Engineers apprenticeship school. 
Charles Szabo has been a member of the Union since 1974 
operating backhoes, track excava
tors, high lifts, drag lines, 
cranes, rock trucks, dozers, and other equipment.  He was 

called by the Union and asked whether he would like to apply 
to work for Merit.  He went 
to Respondent™s office on Decem-
ber 11, and filled out an application dated that same day.  After 
not hearing from Respondent, he 
called in February and asked 
the secretary answering the phone whether his application was 

still on file.  He was informed that it was and that it would be 
retained for 6 months.  Szabo was not interviewed or hired by 
Respondent. Thomas Wratcher has been a union member since 1990, is 
experienced as a heavy equipment operator, and has operated 
among other things, tractors, dozers, cranes, trucks, and high-
lifts.  He received an application from the Union and mailed it, 
dated December 26, to the Respondent.  After not hearing any-
thing, he called around February 14 and was told that his appli-
cation was on file.  He was not
 contacted and was not inter-viewed or hired by the company.  His application lists the 
equipment that he had worked on his last three jobs, including 
forklift, highlift, back hoe, cherry picker, and excavator. 
Michael Eutsey has been a union member since 1992, is 
qualified to run a loader, bobcat 
and forklift, and is presently 
attending the union apprenticeship program while working for 

various contractors.  In late December, the Union told him that 
the Respondent had an ad in the newspaper for operators and 
asked him to apply.  Eutsey was aware that the Respondent was 
a nonunion contractor because he had applied there in 1995.  
On December 26, he went by himself to the Respondent™s of-
fice where he asked a secretar
y if they were hiring and how 
much they were paying.  She told him that they were hiring but 

that she did not know when or how much they would be pay-
ing.  She said they were accep
ting applications, and he filled 
out an application and gone it to
 her.  Eutsey™s application 
stated that he was applying for either an operator or laborer 
position, showed his attendance 
in the Union™s apprenticeship 
program, and listed union employ
ers including Beaver Excavat-
ing Co. and Welded Construction Co.  He never heard from the 
company. 
Patrick Rice has been a union member for 29 years and is 
experienced in running all dirt 
equipment other than cranes.  
Rice, who lives in Monongahela
 (Respondent™s location) was 
called by the dispatcher who said
 he heard that Respondent was 
hiring and that if he wanted work to pick up an application.  He 

said that he was unemployed at the time and that union mem-
bers who are out of work are permitted to obtain nonunion 
work when work is slow.  He 
got an application form at Re-
spondent™s office on December 27, took it home and then hand 
returned it the following Monday, December 30.  Respondent 
was unable to locate the application and on cross-examination 
questioned Rice regarding its contents. 
Rice testified that his applic
ation noted that he had com-
pleted the Union™s 4-year appren
ticeship training program, that 
he had been a member of the Union for 29 years, and listed 

under ﬁformer employeesﬂ thre
e well known union contractors 
who work in western Pennsylvania where he was paid $19.63 
an hour.  He said he sought a position ﬁoperating equipmentﬂ 
wrote that he could start any time with a desired salary of $15 
on hour.   On January 2, 1997, Schade and Carter returned to the Re-
spondent™s office again wearing 
union jackets and hats.  They 
spoke with a secretary who took 
their names and said that the 
company would be hiring in a couple of weeks.  On January 29, 
they again returned to the offi
ce in union jackets and hats and 
again left their names and phone numbers. 
On January 3, Turner received a telephone call from the Re-
spondent asking that he come in fo
r an interview.  The next day 
he met with Hilty and a ﬁdirt 
bossﬂ and was asked about his 
experience.  He told them that he ran most all equipment in-

cluding scrapers, dozers, and the CAT backhoe, that the had his 
least experience on trackhoes, and no loader experience.  At the 
company™s request he agreed to 
take a physical and drug test.  
These tests were set up by the company to be taken on January 
23 and 30. 
Glen Stevenson has been a union member for 10 years and a 
journeyman operator for 6 years experienced in operating exca-
vators, dozers, compactors, ro
llers, and other dirt moving 
equipment.  On January 14, he was called by the dispatcher 
who told him that the Union was trying to organize the Re-
spondent and asked Stevenson, who was unemployed, if he 
would go and apply for work.  On January 16 he went to the 
company office wearing his ujnion 
jacket and hat.  Upon arrival 
at the office he spoke with a man on the porch (identified at the 
hearing as John Hilty), and aske
d whether they were accepting 
applications.  Hilty 
responded that they were and asked Steven-
son whether the Union had sent him down and Stevenson re-

plied, [no].  A secretary gave him an application and said that 
he could fill the application in
 at home and mail it in.  Steven-
son took the application home, filled it out and addressed it to 

the address written on the form and stamped the envelope.  His 
wife then took the envelope containing the application to the 
post office to mail in the way that he regularly mails letters but 
never heard further from the company.  The Respondent was 
unable to locate any application submitted by Stevenson in its 
files but its counsel questioned h
im at the hearing regarding the 
contents of the application.  Stev
enson testified that he listed on 
the application that he was a journeyman operator for Local 66, 
that he had completed a 4-year union apprenticeship program, 
had worked for (union) contract
ors J.A. Jones and Lane Con-struction, and probably wrote ﬁprevailing rateﬂ for salary de-

sired. William Cernicky was a business agent for the Union for 15 
years until his retirement in October 1997.  Before becoming 
business agent, Cernicky operated all types of equipment in-
cluding backhoes, loaders, dozers, and high lifts.  Cernicky 
presently is suffering from Huntington™s disease which affects 
some of his physical abilities but he asserts that he was capable 
 MERIT CONTRACTING, INC. 567of performing work as an operator, that he could climb into the 
machines, drive, handle controls
 and do fine grade work.  On January 30 he went to the Respondent Merit™s office along with 

Turner, who that day had completed a physical exam for Re-
spondent. On January 30, after his physical, Turner returned to Merits 
office with Bill Cernicky and met with Hilty.  Turner asked if 
he was now going to be hired.  Hilty answered that he would be 
put on a panel and called off that panel.  Turner then told him that if he were hired he was going to try to organize the com-
pany.  Turner did not hear back from the company until ap-
proximately 9 months later when, 
shortly before this hearing, 
Respondent contacted Turner about a job.  Turner, who was 

employed at that time, did no
t respond to Respondent™s tele-phone call.  While talking with Hilty, Cernicky requested and 
was given an application, which 
he filled out in his car and 
returned to Merit™s office that sa
me day.  When he returned the 
application he asked the secretar
y if they were hiring and she 
said yes.  Cernicky did not hear
 from Merit and later called the 
office where he was told that his application was still valid but 
never heard further.  
On February 17, Schade and Carter returned to Monogahela, 
along with William Goughenour and stopped at a local restau-
rant.  Goughenour then drove alone to the Respondent™s office 
to apply for work.  Goughenour has been a journeyman mem-
ber of Local 66 for 15 years and is experienced on all forms of 
heavy equipment, including grad
e-alls, excavators, backhoes, trackhoes, both rubber tire and track highlifts, all forms of bull 

dozers, pans, cherry pickers, and incidentals on small machines.  
Goughenour was wearing no union clothing or insignia and 
made no mention of his union affiliation where he got an appli-
cation form.  Goughenour completed the application and re-
turned it to the Employer by mail.  Nothing on the form related 
to his affiliation with the Union and the prior employer™s he 
listed all of whom he had actually worked for, were not union 
employers. 
After Goughenour returned to the restaurant, Schade and 
Carter, both wearing union hats and jackets, drove to the Re-
spondent™s office and spoke with a secretary.  The secretary 
said that she did not know anything about their applications and 
took their names and phone numbers
.  Schade asked to speak 
with her boss, but she said that 
he was not there.  Standing in 
the office at the same time were
 two other men.  Schade and 
Carter then returned to the re
staurant and while standing out-
side, they observed a care with a ﬁMerit 1ﬂ license drive up to 
the restaurant.  The two men who were at Merit™s office with 
them got out of the car and Goughenour, who also saw the car 
subsequently recognized one of 
the men as Hilty.  Neither 
Carter or Schade heard further from the Respondent and they 

was not interviewed or hired. 
On February 24, Goughenour was called for a job interview 
with Hilty.  After the intervie
w, which consisted primarily of 
Goughenour™s explaining his experience and abilities, he was 
offered employment on the spot.  
Initially Hilty wanted him to 
begin working at a jobsite in Front Royal, Virginia, as early as 
the next day, but Goughenour expl
aining that his wife was ill at 
the time and he would have to
 check with her.  Goughenour 
also was introduced to Woody Gysygem, who is overall super-
visor of Respondent™s dirt operations, including the Front Royal 
project, and was told to cal
l him concerning his immediate 
availability for Front Royal. 
 At no time did Goughenour ever 
undergo a physical or any other form of examination for his 
job.  Later that evening, Gysygem called Goughenour, who 
indicated he was available to go to Virginia the next day.  The 
following morning Goughenour was unavailable due to car problems.  When he contacted 
Hilty on February 28, he was 
immediately sent to a jobsite 
in Hazelton, Pennsylvania, to 
begin work the following morning.  Goughenour worked in 
Hazelton for 6 days and when the job was completed, he was 
told to return home and call the company offices.  He was im-
mediately sent to work the follo
wing day, a Saturday, March 8, 
at the Kelly Run landfill where he stayed throughout the re-

mainder of his employ
ment with Respondent. 
The first two days Goughenour 
worked at Kelly Run he 
worked on a 4 p.m. to midnight shift under banks of portable 
lights which had been erected on the jobsite.  After that week-
end, there was no further second shift work at Kelly Run.  At 
one point during his employme
nt Goughenour asked the super-intendent Frank Kevech, why there were not two shifts working 

at that site rather than having the employees working 12 hours 
every day and Kevech assertedly
 replied that the Respondent 
did have enough equipment operators for two shifts on the job.  
On March 12 Goughenour first circulated a petition among the 
employees which sought more unifo
rm pay scales, 
better out of 
town allowances and other benefits.  The petition does not men-

tion of Local 66 but speaks in
 terms of concerted activities 
among the employees. 
Goughenour testified he solicite
d signatures on the petition, 
at various times and places including in the parking lot, before 
and after work, or in the shuttle truck while traveling to the 
jobsite.  He admitted that he also solicited employees on occa-
sions when the flow of work had backed up because trucks 
were waiting in line to be loaded by the excavator, when 
worked stopped for blasting or because equipment had broken 

down and there was a occasion for employees to stand around 
and talk for a few minutes. 
On March 17 Goughenour circulated a handbill among the 
employees as they congregated at
 the job trailer at the end of 
the day and waited for their paychecks.  The following week, 
on March 24, Goughenour distribut
ed another flyer which he 
passed out among employees as he ran into them during the 
course of the day.  On approximately March 31, Goughenour 
said he attempted to obtain employee signatures on union au-
thorization cards in the parking lot before and after work as 
well as during down time in the course of the workday. 
Jerald Rodgers has been a union member since 1995.  On 
February 24, he received a call from Beasley who told him that 
Goughenour had given his name as a referral to the Respon-dent.  Rodgers was given a te
lephone number and called the 
Respondent.  He spoke with Supervisor Woody Gysegem who 
directed Rodgers to call the main office the next morning.  
Rodgers called, spoke with Hilty and told him that Goughenour 
had referred him.  Hilty asked him to come in for an interview 
and later that day he discussed 
his qualifications with Hilty and 
filled out an application.  Hilt
y told Rodgers about their work for 84 Lumber Company on the East Coast but Rodgers testi-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 568fied that Hilty did not indicate where those jobs were located.  
Rodgers did not put any information indicating his union af-
filiation in his application and did not otherwise inform man-
agement of any such affiliation.  He was not asked to take a 
physical or drug test and that
 afternoon, Hilty telephoned Rod-
gers with an offer, to begin wo
rk at the Flexsys jobsite, near 
Monogahela (Rodgers said he went
 into the interview believing 
that he could be assigned out of town, and asked that he be 
assigned to Hazelton with Goughenour). 
At the Flexsys jobsite, Rodgers ran a track hoe, backhoe and 
skid loader.  On March 12 he be
gan a petition drive at the site 
seeking improved wages and benefits and he showed the peti-tion that day to Supervisor Mike
 Rush and job superintendent Bill Greenwood.  Mike Rush responded to this petition by tell-

ing Rodgers that ﬁit wasn™t a goo
d idea for me to be doing that, 
you know, it™s troubleﬂ and if he wasn™t happy he should go see 

the people in the office if he wanted more money.  Greenwood 
also told him to go see someone above him at the company if 
he wanted more money. 
On Monday, March 17, General 
Superintendent Chuck Rush 
introduced himself to Rodgers and said that he had heard from 
other employees about the petition.
  Rodgers testified that after 
being given the petition to read, Rush said, ﬁth[I]s looks like 
troubleﬂ and asked Rodgers why 
he was doing it.  Rodgers 
explained that he was trying to help the guys out, that his co-
workers had complained that they should be paid more gas 
money and per diem for out of town work and that he would 
turn the petition in to the company once he obtained enough 
signatures.  Rush questioned why Rodgers was complaining 
since he wasn™t working out of town.  Rodgers responded that a 
buddy of his was working out of town who thought it was un-
fair.  When Rush asked him who, Rodgers told him that it was 
Goughenour who also was passing around a petition.  Rush™s 
response was that if was not happy ﬁyou can go work some-
where elseﬂ but Rodgers said he had no intention of leaving and 
no intention of giving up. 
On March 20, Mike Rush appr
oached him and gave him his 
work assignment for the day, which included work at Flexsys in 

the morning and in a nearby church parking lot that afternoon, 
and said he would be digging up 
concrete pads to put in pipe 
and a catch basin at Flexsys the 
following week.  At lunch that 
day Rodgers picketed at the jo
bsite entrance, and passed out 
flyers which stated that Meri
t was not paying a fair wage. 
While picketing, Mike Rush assertedly told him that he 
should talk to somebody about passing out the petitions and 
that he was causing trouble.  Af
ter lunch Rodgers went to the church parking lot assignment. 
 At about 5 p.m., Chuck Rush 
came by and told him that he was no longer needed at Flexsys 
and that he should next report 
to the Kelly Run jobsite.  Rod-
gers asked why he was being tran
sferred and asserted that it 
was because he was picketing and passing out flyers.  Rush 
denied this claim, and allegedl
y said that Rodgers was causing trouble, and that if he didn™t 
like it ﬁget the hell out.ﬂ 
On Friday, March 21, Chuck Rush phoned Rodgers at home 
and asked him to work that Saturday at Kelly Run.  Rodgers 
turned him down, citing a prior engagement.  Rush then again 
told him to report to Kelly R
un on Monday, however, Saturday 
evening Rodgers received a telephone call from Woody 
Gysegem, telling him to report to Front Royal, Virginia. 
Sunday evening Rodgers called Gysegem and questioned 
why he was being sent out of 
town, asking whether it was be-cause of his activity picketing 
and passing out flyers.  Gysegem 
said that he did not know too much about it.  Rodgers asked if 
he could stay local the next day so that he could speak with 
management.  Gysegem declined to
 call Rush at that late hour 
but suggested that Rodgers take
 the next day off.  Rodgers 
called back and said that he would go to the office the next day. 
The next morning Rodgers went to the Monongahela office 
and complained to Chuck Rush that it was unfair to take him 
off the Flexsys job, that there was a lot of work yet to do.  He 
claimed that he was being sent to Virginia due to the petition 
that he was passing out and the picketing.  Rush continued to 
direct Rodgers to report to the Virginia jobsite, and when Rod-
gers asked if Rush minded if he
 passed out flyers in Virginia, 
Rush responded, ﬁ[Y]ou better think about (the) trouble you are 
causing.ﬂ  Rodgers later that day 
informed Rush that he would 
not accept the transfer, and began picketing at Flexsys.
4 On April 2, Rodgers engaged in picketing at the Flexsys job-
site.  At lunchtime Hilty and 
counsel David Gaudio came to the 
jobsite, passed through the gate a
nd were given flyers by Rod-
gers.  Shortly thereafter Hilty and Gaudio returned to the gate.  
Rodgers asked who Gaudio was 
and Gaudio identified himself 
as an employee of Flexsys.  
Gaudio began to question Rodgers, 
asking whether he was trying to organize them, whether the 
Union would want to replace th
eir employees and what was the 
purpose of the picketing.  Gaudio asked ﬁ[D]o you have this 

organizing going on any place el
se,ﬂ and when Rodgers said 
ﬁyes,ﬂ Gaudio asked, ﬁwhereﬂ an
d Rodgers responded that they 
were organizing also at Kelly 
Run.  Gaudio asked him, ﬁ[D]o 
you have a guy like yourself over there?ﬂ and Rodgers told him 

that Bill Goughenour was organizing at Kelly Run. 
The next day Job Superintendent Kevech approached 
Goughenour before work and told him that he had been up most 

of the night talking to Company bosses and lawyers about 
Goughenour™s activities on behalf of the Union.  Goughenour 
testified that that the Company 
had him on audio and video tape 
(which surprised Kevach), that he had been aware of 
Goughenour™s activity but hadn™t said anything but that now the 
company was on his back and Goughenour was not allowed to 
engage in any union activities on company property from the 
time he entered the gate at the bottom of the hill by the parking 
lot until the return to the parking lot in the evening and that if 
he continued his activities he would be subj
ect to discipline.  
That evening after he got home, Goughenour received a phone 
call from general superintendent 
Rush who advised him that he had been terminated because he was being ﬁdisruptive to the 

workforce.ﬂ III.  DISCUSSION 
This proceeding involves the 
Respondent™s apparent failure 
to hire union affiliated applicants for positions as equipment 
operators, the transfer of one employee who started a petition 
                                                          
 4 The complaint does not allege that Rodgers was constructively dis-
charged by the Company™s tran
sfer of him to Virginia. 
 MERIT CONTRACTING, INC. 569drive and the discharge of one union activists, as well as certain 
related 8(a)(1) unfair practice allegation including alleged 
threats, interrogations, surveill
ance, and rules against union 
solicitation. 
A.  Refusal to Hire Criteria 
The Board endorses a causation test for cases turning on em-
ployer motivation, see 
Wright Line, 251 NLRB 1083 (1980), 
NLRB v. Transportation Management Corp., 462 U.S. 393 
(1983), however, the foundation of 8(a)(1) and (3) ﬁfailure to 
hireﬂ allegations rest on the hold
ing of the Supreme Court that an employer may not discriminate against an applicant because 

of that person™s union status, 
Phelps Dodge Corp. v. NLRB
, 313 
U.S. 177, 185Œ187 (1941). 
Based on the test set forth in 
Fluor Daniel, Inc.
, 304 NLRB 
970 (1991), and KRI Constructors, 290 NLRB 802, 811 (1988), 
and case cited therein, it is found th
at in a case of this nature the 
General Counsel meets his initial burden of proof when it 

establishes that (1) an individual files an employment appli-
cation, (2) the employer refused to hire the applicant, (3) the 
applicant is or might be expect
ed to be a union supporter, (4) 
the employer has knowledge of the applicant™s union sym-
pathies, (5) the employer ma
intains animus against union 
activity, and (6) the employer refuses to hire the applicant 
because of such animus.  In order to rebut the General 
Counsel™s case, the employer must
 establish that the applicant would not have been hired absent the discriminatory motive.  
The qualifications of job applicant may be an expected element 
of why an employer might refuse to hire any individual and, 
accordingly, it is customary in relation to criteria (1) that the 
record be developed to show that
 an applicant has the basic job 
experience or training to matc
h up with the position for which 
an employer is seeking or acce
pting applications.  However, 
there is no requirement that th
e General Counsel show (at this 
stage of the proceeding) that an applicant has superior 
qualifications that would mandate his selection for employ-
ment.  Therefore, a resolution of an applicant™s total 
qualifications beyond his basic suitability for the position 
involved is not an issue relevant to the basic
 criteria necessary 
to prove a violation of the Act. 
B.  Procedural Matters 
On brief the Respondent challenges the Board™s jurisdiction 
under Section 10(b) of the Act to consider allegations concern-
ing alleged Section 8(a)(1) conduct in paragraphs 7 through 13 

of the complaint, claiming that no appropriate underlying 
charge supports such allega
tions, citing in particular 
Nickles 
Bakery of Indiana
, 296 NLRB 927, 928 (1989), and 
Lotus 
Suites v. NLRB
, 32 F.3d 588 (D.C. Cir. 1994). 
This jurisdictional challenge was not raised as an affirmative 
defense in the Respondent™s answer and it was not pleaded as a 
preliminary matter at the hearing and, accordingly, I find that it 
is untimely and its motion is th
erefore denied on that ground. 
Otherwise, I find that the request also should be denied on its 
merits for the following reasons.  In these proceedings three 
separate changes were filed alle
ging (1) the refusal to hire sev-
eral applicants, (2) the discriminatory transfer of Gerald Rod-
gers and (3) the discharge of
 William Goughenour, because of their union membership or activities.  Paragraphs 8, 9, and 10 
related directly to these char
ges and paragraphs 11 and 12 re-
late directly to the three preced
ing paragraphs and allege that 
each is a violation of 
both Section 8(a)(1) and (3) of the Act.  
As noted in Lovejoy Industries
, 309 NLRB 1085, 1086 
(1992), the Board in Nickles Bakery
 held that the preprinted 
ﬁother actﬂ language on the charge
 form may not be relied upon 
to support complaint allegation of
 ﬁindependentﬂ violations of Section 8(a)(1).  Here, the alle
gations in paragraphs (8) through 
(12) are not independent allegations
 but are part of ﬁcollectiveﬂ 
allegations that the Respondent vi
olated Section 8(a)(1) and (3) of the Act.  Accordingly, I find that 
Nickles Bakery
 does not 
support the Respondent™s claim in this respect. 
Turning to the separate complaint allegation in paragraphs 
7(a) through (d) of the complaint, an evaluation of the 
Nickles 
Bakery
 criteria shows that they are ﬁclosely relatedﬂ to the un-
derlying charge and, particularly, that they ﬁarise from the same 

factual circumstances or sequence of events as the pending 
charge.  First, paragraph 7(a) 
alleges a January 1997 interroga-
tion of employees at the Responde
nt™s office.  Job ﬁapplicantsﬂ 
are considered as employees as referred to in the Act and the 
Respondent alleged 8(a)(1) conduc
t occurred as the applicants 
were attempting to apply for the jobs for which the Respondent 
thereafter refused to hire them.  Paragraphs 7(b)
 and (c) relates to threats to and interrogation of
 Gerald Rodgers after he began 
to engaged in protected activity to protest his transfer.  Para-
graph 7(d) relates to conduct which was precursory to William 
Goughenour™s discharge. Under these circumstances, the charges clearly are closely 
related to the separate 8(a)(1
) allegations, the Respondent™s 
defenses relate to the 8(a)(3) 
allegations would have the neces-
sary nexus and I find that the 8(a)(1) allegations clearly arise 
from the sequence of events, 
for example, Rodgers and 
Goughenour both allegedly were tr
ansferred or discharged be-
cause of the type of protected activity that is alleged as a viola-
tion of Section 8(a)(1).  Accord
ingly, I find that   the Respon-
dent™s jurisdictional contentions are without merit, compare 
Nippondenso Mfg. U.S.A.,
 299 NLRB 545, 546 (1990). 
On brief the Respondent also request reconsideration of my 
ruling which granted the Union™s motion to quash a subpoena 
directed to the Union.  This
 subpoena sought the production of 
information with respect to the 13 job applicants as follows: 
 1.  Showing what equipment the [13 salts] have been 
certified to operate by the Apprenticeship Program run by 

the International Union of Operating Engineers, Local 66. 
2.  All outlines and material
s showing course content, 
training and experience required in order to become a 
qualified journeyperson under the Apprenticeship Program 
run by the International Union of Operating Engineers, 
Local 66. 
 First, the Respondent asserts that it has a reasonable belief 
that the material sought is rele
vant and that it touches on the 
matter in question.  It further argues that the General Counsel asked questions relating to the qu
alifications of the applicants 
and that the General Counsel bear
s the burden, as part of its prima facie case, to establish by
 a preponderance of the credible 
evidence that the salts were qualified for the positions for 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 570which Merit was hiring, citing in particular 
NLRB v. Fluor 
Daniel, Inc., 102 F.3d 818 (6th Cir. 1996). 
This case does not arise in the 6th Circuit and I find that it 
would be improper for me to rely on a court of appeals decision 
instead of relevant Board decisions on the issues, see 
Waco, Inc., 273 NLRB 746, 749 fn. 14 (1984), in which the Board 
emphasized that ﬁit is a judge™s 
duty to apply established Board 
precedent which the Supreme Court has not reversed,ﬂ citing 

Iowa Beef Packers,
 144 NLRB 615, 616 (1963).  See also 
Ford 
Motor Co., 230 NLRB 716, 718 fn. 12 (1977), enfd. 571 993, 
996Œ1002 (7th Cir. 1978), affd. 441 U.S. 488, 493 fn. 6 (1979), 
and TCI West, Inc.,
 322 NLRB 928 (1997).  Accordingly, I 
shall follow the Board™s precedent on the issue and I find that 
the under the applicable Board 
criteria noted above the rele-
vance of the qualification issue is primarily one for examination 
at the compliance stage of the proceeding, see 
Fluor Daniel Inc., 304 NLRB 970, 981 (1991), and 
Dean General Contrac-
tors, 285 NLRB 573Œ574 (1987). 
Otherwise, I find that the mate
rial sought in the subpoena is 
not relevant or material (at this stage) to any applicant qualifi-
cation issue bearing on the Respondent™s conduct in this case 
dealing with its interactions with
 the job applicants.  In this 
connection, it is noted that neit
her its job ad nor its employment 
application specify any particular
 qualification and as otherwise 
discussed below, detailed information about the Union™s ap-
prenticeship program has no objective relationship to the Re-
spondent™s decision to hire or fu
rther process job applications. 
The Respondent also argues that the information sought 
could go to challenge the credibility of those applicant who 
testified about their qualifications
.  Here, the various job appli-
cants testified along the 
line that they took part in or graduated 
from the Union™s apprenticeship program, had experience in 
operating various type of equipm
ent and had worked for vari-ous construction companies as qualified operators.  The Re-
spondent™s purported inquiry would 
appear to be 
a collateral attack on the Union™s apprenticeship program and the likeli-
hood of it producing any information that would tend to im-
peach the testimony of the witnesses in any meaningful way is 
almost pure speculation.  The material sought would not be 
likely to lead to any significant factual conflict that might im-
peach a witness testimony in relation to any material fact in 
dispute.  Details about a person™s experience and training are 
those that normally would be e
xplored in employment inter-
views, communication with refere
nces and observation or test-
ing of an applicant on the equi
pment and here the application 
process generally did not get to that stage.  Where it did, as 
with Rodgers and Goughenour, the experience asserted was 
shown to be valid.  There is no reasonable basis for thinking that a tangential critique of the information sought would aid in 

the development or evaluation of the record and, accordingly, 
my ruling at the hearing is affirmed. 
C.  Refusal to Hire Union Applicants 
The Respondent points out that in 1991, it entered into a pro-
ject agreement with Local 66, on a Sony plant project and that 
in its second year of operation,
 it entered into a collective bar-
gaining relationship with the UMWA for all of its mine sites 
and prevailing rate work.  Chuck 
Rush testified that, currently, 
a majority of its employees are members of the UMWA, that it 
traditionally has hired members of
 labor organizations, that Les 
Trbovich and Gary Greedan, who 
both testified that they were 
working at Merit™s Kelly Run 
jobsite with Goughenour, were members of the USWA and the UMWA, respectively, that it 

hired USWA members Rasel, Te
drow, and Donley as equip-
ment operators for the 84 Lumber
 jobs.  Accordingly, it argues 
that the general counsel failed to establish that Merit possessed 
union animus and that such animus
 contributed to the decision 
not to hire the 13 ﬁsalts,ﬂ citing 
Bay Control Services
, 315 
NLRB 30 (1994). 
Hilty, who is responsible fo
r Respondent™s hiring (and re-ports to Chuck Rush), testified that it generally has between 75 
and 160 employees, excluding office employees.  His standard 
hiring procedure is to run an ad 
in the newspaper, collect appli-
cations, review those a
pplications, and sort them by classifica-
tion (such as operator), to be filled.  In going through the appli-
cations, he attempts to pick out ones that he believes match 
requirements for a particular pos
ition, and he calls those indi-
viduals in for interviews.  Hilty testified that the hiring criteria 
he used are: job experience, salary desired, salary made on 
prior jobs, and the reason the person left their prior job.  He 
does not focus on education and hi
s most important criteria is 
job experience, with salary de
sired and how much they have 
made in the past also being 
important, however, he admitted 
that the Union™s apprenticeship
 program qualifies as relevant 
training for running heavy equipment.  As to the individual 
references, Hilty looks at them only
 to see if there is a name he 
recognizes so he can check to see if the applicant is a good employee. 
He screens the applications in a classification (such as opera-
tors), into three piles, each with its own folder.  The first con-
tains the best applicants, those he would call first, and the third 
pile contains the worst applicants.  He then sorts the applica-
tions in the first pile in order of
 attractiveness and uses those to 
set up interviews and tries to have three interviews set up for 
each opening.  Hilty attempting to have applicants for dirt op-
erator jobs interviewed by hi
mself, Gysegem and Chuck Rush 
if they are available, but he se
ts up the interviews without first clearing with them.  Hilty runs 
the interviews, and makes notes 
during the interviews on the standard interview form.  The last 
question he asks during the interview is, ﬁWhat skills do you 
have for the job you™re applying for?ﬂ   
Because of they anticipate work from 84 Lumber.  It put help 
wanted ads in many of the loca
l newspapers in southwestern 
Pennsylvania (as well as Watertow
n, New York), late in No-
vember 1996.  Originally, mana
gement was talking about hir-
ing nine crews, each with four or five operators and late in 
1996, Hilty was directed to get people ﬁinterviewed, physi-
cal[ed], [and] prepared to go to workﬂ but he asserts that he had 
problems hiring qualified employee
s and having them available 
when they were needed.  In December, owner Clem Gigliotti, 

directing that he set up ﬁbenches,ﬂ or panels, with at least 10 
individuals on them who had completed their interviews and 
physicals, and were ready to go to work.  Gigliotti told Chuck 
Rush, ﬁ[N]ot to wait until the last minute to do their interviews.  
And to run through the interviews and put, say 10 men on the 
bench like you would a ball team, to be ready to go when 
 MERIT CONTRACTING, INC. 571needed.ﬂ  On January 24 he had an operators bench list of 13 
names, 3 of which were for fo
reman/supervisor positions and 
one was listed as a foreman/operato
r.  Three of these declined 
the job before physicals were se
t and one, Robert Barganti, was 
hired as a supervisor without a physical and Hilty acknowl-
edged that employees are not al
ways required to have physi-
cals, and that, if there is no time, physicals are often bypassed.  
Of the remaining nine on the panel one was not offered a 
physical because of his alleged limited skills, one declined, and 

one did not show up, leaving the following six: 
 (1)  William WhiteDozer 
(2)  Charles Large580 
(3)  Nate TurnerPan 
(5)  Michael FiniakLoader/Dozer 
(6)  Stephen BudnerLoader 
(8)  Boyd CutwrightDoz, Load, Hoe 
 Turner is the only union affiliated applicant on the list and he 
was not called its work until s
hortly before the hearing began. 
Although the Respondent had a past project agreement and 
some affiliation with other 
union and other employees with 
some union membership the issue here is of a more narrow 

focus, one that must look at its
 hiring practices when it was 
directly faced with an active organizational drive and applica-
tions for employment by a rush of numerous union operators in 
response to its ads.  See J .E. Merit Constructors
, 302 NLRB 301, 304 (1991).  Here, shortly afte
r the alleged discirminatees 
started to appear at the Respondent™s office in Union hats and 
jackets to file applications, the 
Respondent changed, in part, its 
regular hiring practices and set up a panel or bench of prospec-
tive employees and, with one 
exception, these union affiliated 
applicants never made it past Ma
nager Hilty™s initial, subjective 
screening process, a process in 
which the applicant salary made 
on prior jobs was said to be a prominent criteria.  Thus, if the 
applicant honestly reported his pr
ior union scale wage level, he 
would automatically be exclud
e from further consideration 
because that wage would be in excess of the Respondent™s 
wage levels (Turner™s last wage was $15 an hour and the previ-
ous one was $20 but he also put $12 an hour as the salary de-
sired).  The ﬁpractical effectﬂ of the Respondent™s application 
review practice precluded select
ion for interview and employ-
ment of union members and supports an inference that the un-
ion applicants were not considered simply because of their 
union affiliation, see 
P.S.E. Concrete Forms
, 303 NLRB 890 
(1991). While Hilty and the Respondent 
present the appearance of a 
benign attitude towards unions, 
it is unnecessary for the Gen-
eral Counsel to show blatant acti
ons on the part of an employer 
in order to demonstrate antiunion
 animus.  As discussed below, the Respondent does not persuasively show valid reasons why 
it did not consider union applicants for interviews or employ-
ment.  I otherwise find that any burden on the employer to seek 
or obtain from an applicant objective information such as 
whether he would accept a lower wage level or if he is skilled 
in operating specific pieces of equipment would be slight in any 
case where an applicant has filed a reasonable informative ap-
plication form and it clearly 
would outweigh the the Respon-
dent™s practice of engaging in 
subjective speculation that appli-
cants would not work for less than they made previously or 
were not skilled in operating some types of equipment.   
Here, management™s memo to Hilty called for him to inter-
view and have 10 operators ﬁready to go to work,ﬂ however, 
only six were processed to the physical stage where they were 
on the ﬁbenchﬂ at the end of January.  Apparently, no additional 
applications of union or other individuals, were reviewed to 
bring the bench up to strength.  Moreover, in February and 

March, the Respondent proceeded to hire Rodgers and Gough-
neour (who appeared to be nonunion appllicants) as well as 
eight other operators who did not go through the panel process 
and it ignored the bench (and Turner), except for Barzanti who 
immediately was hired as a fo
reman/operator without a physi-
cal.  Previously, three other oper
ators, plus Ralph Bailey also 
were hired in December and January without going through the 
ﬁbenchﬂ procedure and six or more other ﬁnon-benchﬂ opera-
tors in addition to Rodgers and Goughnour were hired in Feb-
ruary and March. 
The record thus shows that the Respondent essentially ig-
nored it asserted new hiring procedure, ignored union affiliated 
applicant (except for its interview of Turner who, it is noted, is 
also is a minority applicant), while hiring nonunion applicant 
including ﬁcovertﬂ applicants 
Goughenour (who listed a desired 
wage of $14 an hour and past ﬁ
operatorﬂ salaries of $13.50 to 
$11), and Rodgers (a referral by Goughenour who listed past 
ﬁoperatorﬂ salaries of $14 to $10 an hour and requested $14).  
Thus, only union experienced a
pplicant™s who lied about their 
past union involvement could hope to be hired and I find that 

this demonstration of disparate treatment between these two 
classes of applicants is sufficient to support an inference of 
animus. 
I also find that the expressed disqualifying criteria for the 
Respondent™s screening of applications (past experience at 
union wages), effectively preclude
s consideration of an entire 
class of applicant and it constitutes discriminatory conduct and 
is a practice inherently destructive of important employee 
rights.  Accordingly, I find that
 animus is implicit and can be 
found here even without specific proof of antiunion motivation, 
see 
Merit Constructors, supra, and 
Great Dane Trailers
, 388 U.S. 26, 34 (1967). 
The Respondent™s newspaper ad for November 11 was as 
follows:  Taking applications for operator
s, Crane, dozer, backhoe and 
highlift.  Experience necessary.  Willing to travel. 
 Some applicants saw the ad and the Union™s business agent and 

dispatcher otherwise alerted unemployed union members to the 
opportunity and asked them to apply.  Between December 3 
and January 30, 13 overt union members filled applications and 
one was called for an interview.
  None were hired although the 
Respondent otherwise hired 15 other individual for equipment 

operator positions between December 1, 1996, and April 30, 
1997, including covert union members Goughenour and Rod-
gers. As noted above, 13 overt applications were filled by union 
members, of which those filled 
by Rice and Stevenson were not 
found in the Respondent™s files.  
Otherwise, I credit their testi-
mony that they prepared applications with the information set 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 572forth above and that Rice hand delivered his application to the Respondent while Stevenson™s wife mailed his correctly ad-dressed envelope and application at the post office thereby establishing a presumption of delivery. The basic information on these applications as well as the ﬁcovertﬂ information given by applicants Goughenour and Rodgers is summarized in the following chart: Information on Applications on file with Respondent1   Name Applic. Date Position Sought Start Date Salary Desir. Union Trade School Former Employees Past Salary M. Carter not signed or dated Equipment operator today , blank blank 1 Union con. blank R. Schade 12/3 heavy equip operator today $18 yes 3 union con $21 J. Hay 12/3 heavy equip. operator ASAP negotiable yes 3 union con. 14.89 to 19.26 K. Sisley 12/4, 1/30 operator open open yes (12/4) 3 union con. 19 (1/31) W. Whipkey 12/4 operator 12/1 ? 2 yrs. 2 union con. 14.89 (oiler) R. Cumer 12/5 operator anytime blank blank union of op. eng. Local 66 - N. Turner 12/5 operator 12/5 12 'yes 3 union con. 15 to 20.43 C. Szabo 12/11 Equipment operator 12/11 20 blank hire out of #66 Op. Eng.  T. Wratcher 12/26 equipment/ operator immediately joumeymans operators rate yes 2 union con. 19 M. Eutsey 12/26 operator or  laborer 12/26 blank attending 3 union con. 8 to 21 P. Rice 12/30 Equipment operator anytime 15 yes 3 union con. 19.63 G. Steven-son 1/16   prevailing rate yes 2 union con. - W. Cernicky 1/30  anytime 800 yes illegable no dates blank  W. Goughenour 2/18 Equipment operator now 14 blank 3 nonunion con 13.50 to 11 J. Rodgers 2/25 operator blank 14 blank  14 to 10 __________________________ 1 All indicated they were not presently employed except Carter, Eutsey, and Cemicky, who left the space blank.   On brief the Respondent argues extensively regarding the job qualifications of the various applicants except Schade, Turner, and Wratcher.  In substance, the Respondent substantially misses the mark in pursuing this issue.  First, there is no show-ing (except for Turner) that Hilty or anyone else ever consid-ered job qualification before rejecting the application for an interview or further consideration.  Although Hilty asserted that ﬁjob experienceﬂ was important, he also testified that he first pretty much just looks at the front (of the application) and doesn™t look at the back unless the position desired doesn™t say what category is being applied for.  The only place on the front of the application that would relate to qualifications would be the bottom line under education and calls for any Trade school and this line is where most of the applicants indicated their graduation from the Union™s apprenticeship program.  Hilty said that only when he is going to set up interviews would he take a better look and get to job experience, which he alleges is the most important, and would set up three interviews for every job opening. Here, I find that Hilty basically was testifying in an abstract sense inasmuch as there is little corroboration of any actual adherence to his alleged practices.  Moreover, he admittedly  MERIT CONTRACTING, INC. 573relies primarily on re
ferences from know sources (a criteria that 
as a practical mater also inherently tends to preclude considera-
tion of union affiliated applicants), Hilty did not testify as to 
what he ﬁdidﬂ with these appli
cations but merely offered ra-
tionalizations about his practices. 
 What he actually did was to 
exclude all suspected union affiliated applicants, except Turner, 
from further consideration at a time when he hadn™t bothered to 
review information about their 
experience and had little infor-
mation about their qualifications. 
 He did, however, generally 
have available information (tha
t he assertedly disregarded) 
which showed that most of the applicants had graduated from 
the Union™s apprenticeship program and I find that such train-
ing especially when coupled with
 some showing of experience 
as an operator with other companies establishes a presumption 
of basic job qualification that
 cannot simply be disregarded 
without at least some further investigation or inquiry. 
Moreover, when the Respondent™s
 owner, Clement Gigliotti, testified that he never instructed
 his staff not to hire union per-
sonnel, he specifically added that he probably preferred union 
people because he believes that 70 percent of them would be 
ﬁqualifiedﬂ as compared with 20 percent for applicants ﬁoff the 
street.ﬂ  Accordingly, Hilty desc
ribed practices in the winter of 
1986Œ1997 appears to be inconsistent with the Respondent™s 
usual evaluation of an applicant™s suitability. 
Turning to a review of the indi
vidual applications and the in-
formation that Hilty actually was confronted with, I find that 
the Respondent™s asserted reas
ons for not further reviewing 
such application, for not arranging interviews with many of the 
applicants and for not hiring an
y of them are inconsistent and 
unbelievable and therefore pretex
tual.  I agree, however, that 
several applications are so poorly prepared or otherwise so 
lacking in basic information that
 an employer would be justi-
fied in failing to give them fu
rther consideration, absent some 
unique circumstances not shown to 
be present here.  I find that 
Cernicky™s application essentially was illegible as well as lack-
ing in reasonable detail.  Carter™s application was substantially 
incomplete, was unsigned and undated and had no useful in-
formation beyond the cursory identification of the position 
desired, Cumer™s application (filed at the same time as Turners) 
had no apprenticeship, salary desired, references or former 
employers (except a reference to Local 66 from 1982), and 
Szabo™s application had no appr
enticeship school date or posi-
tion of former employment and only a reference to ﬁhire out of 
union #66 operating Eng.ﬂ  Accordingly, I am persuaded that 
the Respondent™s has shown that it would not have reviewed 

further the applications filed by Carter, Cernicky, Cumer, and 
Szabo even in the absence of thei
r apparent union affiliation.   
Applicants Hay, Sisley, Euts
ey, and Whipkey indicated de-
sired salaries as negot
iable, open, (blank) and (?).  Rice said 
$15 an hour and Stevenson wrote ﬁprevailing rate,ﬂ thus all of 

this entrys were essentially 
the equivalent of Goughenour and 
Rodgers, who sought $14 an hour.  Although Schade sought 
$18 and previously had made $21 and Hay and Wratcher had 
past salaries shown at $19, with
out more, it cannot be presumed 
that a union affiliated applicant would automatically decline 
employment because of wage e
xpectations.  Otherwise, Hilty 
negotiated the wage levels of t
hose he did hire and no salary 
was set out in the Respondent™s ad.  Accordingly, I find that 
information on past salary or salary desired is not a valid expla-
nation of why the Respondent failed to consider these seven 
application, see Norman King Electrical, 324 NLRB 1077 
(1997). In a similar vein, I find that the Respondent assertion regard-
ing equipment operating experience 
is inconsistent or otherwise unbelievable.  Turner, Rodgers and Goughenour listed experi-

ence as ﬁoperatorsﬂ and were hired or at least called for an in-
terview.  Rice and Stevenson were both experience ﬁdirtﬂ 
equipment operators, Sisley and 
Eutsey listed past experience 
as operators, Eutsey also said lo
ader (similar to a highlift), Hay 
had loader and pan and Schade 
had crane and trackhoe listed.  
Although Whipkey had listed oiler and drive for his last three 
jobs it appear that Goughenour duties when hired included both 
driving a large truck and operating the trackhoe and otherwise 
Whipkey had past experience 
in operating dozers, highlights and backhoes, thus, he reasonably 
could be considered to have 
the ﬁexperienceﬂ specified in the Respondent™s ad. 
Here, the Respondent made no attempt to inquire of any un-
ion applicant (except Turner) about their specific experiences 
or skills, dispute their apparent qualifications and basic experi-
ence. 
In relation to the ﬁrequirement
ﬂ of the Respondent™s ad, the information relative to qualificat
ion refers only to ﬁexperience 
necessary,ﬂ with a logical tie in with experience as an operator 

with the operation of a crane, dozer, backhoe or highlift equip-
ment being of further interest. 
Hilty testified that he ran the ad again after the first 2-week 
run in late November because he didn™t get a sufficient re-
sponse.  Yet the Respondent acted 
inconsistently with this as-
sertion by failing to act on as many as eight applications it re-
ceived from union applicant be
tween December 3 and 11. 
The Respondent made no meaningf
ul review of these union 
connected applications and 
it had no disqualifying knowledge 
at the time it rejected the applications for further review and I 
find that its explanation in this respect appears to be merely 
seeming plausible ﬁafter the factﬂ reasons and I find that they 
are pretextual and indicative that the real reason that the appli-
cants were not considered was their union affiliation. 
Although the Respondent contend that the General Counsel 
failed to establish knew that Hay, Whipkey, Eutsey, Szabo, 
Cumer, Wratcher, Rice, Stevenson, or Cernicky were union 
members, supporters, or sympathi
zers, I am persuaded that the 
record is sufficient to show otherwise.  In particular, Stevenson 
testified that he wore a union jacket and hat when he appeared 
at Merit™s office on January 16 a
nd he had a brief conversation 
with Hilty before he went into the office to get his application.  
The Respondent admits that Cart
er, Schade, Sisley, and Turner 
wore union identification when th
ey applied and otherwise, the 
applicants all indicated that th
ey had attended the Union™s ap-
prenticeship program (except Cu
mer and Szabo, who otherwise 
both said, ﬁhire out of Op. Eng. 66,ﬂ under former employers).  
As noted above, when Hilty saw Stevenson in mid-January in a 
union hat and jacket, he asked St
evenson if the Union had sent 
him and, under these circumstances, I find that the Respondent 

suspected or had knowledge that these applicants were affili-
ated with the Union and that the Respondent has failed to per-
suasively rebut the General Counsel™s showing.   
Accordingly, I find that the General Counsel has met his 
overall burden and shown that the Respondent™s failure and 
refusal to consider and hire 
the seven discriminatees named 
above violated Section 8(a)(3) a
nd (1) of the Act, as alleged, 
see 
P.S.E. Concrete Forms
, 303 NLRB 890 (1991). 
To the extent that the Respondent argues that it did not need 
and would not have hired all of 
the applicants, even if it had 
chosen to consider these applicants for employment, the matter 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 574of the specific number of jobs is relevant to the compliance stage of this proceeding and does not affect the basic determi-
nation of the illegality of its practice inasmuch as these clearly 
were jobs available at the time of the several applications were 
ignored and the record shows that between 11 and 15 operators 
were hired between December 1, 1996, and April 30, 1997. 
D.  Other Alleged Violations of Section 8(a)(3) 
Both Goughenour and Rodgers were hired after they submit-
ted applications that hid their union affiliation.  They success-
fully performed their assigned duties and then also began to 
overtly engage in concerted or union activities.  Thereafter 
Rodgers was transferred to another location and Goughenour 
was terminated.  The Respondent 
was aware of their concerted 
activities and as found above, th
e record otherw
ise implicitly demonstrates antiunion motiva
tion that would relate to 
Goughenour (Rodgers did not disc
lose his union affiliation 
until after he refused his transfer).  Accordingly, I find that the 

General Counsel has made a showing sufficient to support an inference that the employees™ union or protected concerted 

activities were a motivating fact
or in Respondent™s subsequent 
decision to change the conditi
ons of employment.  Accord-
ingly, the testimony will be discussed and the record evaluated 
in keeping the criteria set forth in 
Wright Line, 251 NLRB 1083 
(1980), see NLRB v. Transportation Management Corp.
, 462 
U.S. 393 (1983), to consider Re
spondent™s defense and whether 
the General Counsel has carried his overall burden. 
As pointed out by the Court, in 
Transportation Management Corp., 
supra:  [A]n employer cannot simply present a legitimate reason for 

its action but must persuade by a preponderance of the evi-
dence that the same action would have taken place even in the 
absence of the protected concerted activity. 
 Here, the Respondent points out th
at its ad recruited applicants 
for out of town assignments, that the need for an operator at the 
Flexsys job site where Rodger™s worked was wrapping up, that 
it desperately needed a skilled operator at its Front Royal job 
site and that it regularly move
s employees between job sites as 
a normal part of its construction business. 
Rodgers began work on February 26 at the Flexsys jobsite 
near Monogahela although he admittedly went to his interview 
with Hilty expecting to be assigned out of town.  He began his 
petition drive on March 12, and 
passed out flyers about unfair 
wages at lunch time on March 20.  At 5 p.m., Chuck Rush came 
by and told him that he was no longer needed at Flexsys and 
that he should next report to their Kelly Run jobsite.  Rodgers 

asked why he was being transferre
d and asserted himself that it 
was because he was picketing and passing out flyers.  Rush 

denied this claim and on Frid
ay, March 21, Rush phoned Rod-
gers at home and asked him to work
 that Saturday at Kelly Run.  
Rodgers turned him down, citing a prior engagement.  Rush 
then again told him to report to Kelly Run on Monday, how-
ever, Saturday evening Rodgers 
received a telephone call from 
Woody Gysegem, telling him to report to Front Royal.  Sunday 

evening Rodgers called Gysegem,
 questioned why he was be-
ing sent out of town, and said that he would take the next day 

and go to the office to speak with management.  The next 
morning Rodgers went to the Monogahela office, spoke to 
Rush and then refused to accept the transfer. 
Although there was some work still to do at the Flexsys job 
site most of the ﬁdirtﬂ work was done and Rodgers admitted 
that at the end of the week when he was asked if he could oper-

ate a boom truck (for the erection of the structure) he said 
ﬁ[N]o he hadn™t run one but was sure he could.ﬂ  There were 
two other operators there at the time and Rush gave a credible 
explanation that the Flexsys superintendent agreed he needed 
only two operators if they could 
operate the boom truck.  He 
and superintendent Gyslgm also 
explained that they urgently 
needed an operator at Front Royal and that Rush decided that 
Rodgers could go inasmuch as the other operator at Flexsys 
was experienced in operating th
e boom truck and Rodgers was 
a good dirt operator who could meet the needs at Front Royal. 
Here, I credit Rush™s testimony that he told Rodgers™ that he 
was not being transferred because
 of his passing out flyers and 
petitions that it was because they needed a skilled operator, 
probably for a short term.  I fi
nd that Rodgers was well aware that he would not stay a one job site for an indefinite time and 
that his employment with the Respondent involved out of town 
assignments. 
Accordingly, I find that no 
violation of the Act occurred 
when the Respondent transferred Rodgers to the Front Royal 
jobsite and I conclude that the 
General Counsel has failed to 
prove that the Respondent violated
 the Act in this respect, as 
alleged. With respect to Goughenour™s discharge, the Respondent ar-
gues that Goughenour began to e
ngage in disruptive behavior 
during regular worktime and that he was terminated for 
interfering with the work of other employees
. Goughenour applied for work on February 17, was inter-
viewed on February 24 (and gave Rodgers name to the Re-
spondent as a referral that same da
y).  He was expected to start 
work at Front Royal on February 18 but was unable to go be-
cause of car problems and then was assigned to Hazelton on 
February 28 and started the next day, Goughenour was trans-
ferred to the Kelly Run landfil
l jobsite near Monongahela, in 
Elizabeth, Pennsylvania, on Saturday
 March 8, for a night shift.  
After two shifts running a large excavator, he was assigned to 

drive a 50-ton dump truck and was put back on an excavator 8 
to 10 days later. 
Goughenour began circulating a 
petition (which did not men-tion the Union), when he was put on an excavator at the jobsite 
on March 12 and he talked to 10 or 12 employees about the 
petition.  Goughenour denied that he stopped employees from 
working when he circulated the petition and contended that he 
only brought out the petition to be signed when things would 
back up, when employees were waiting for an excavator to get 
a truck filled, or when trucks were jammed up, and the employ-
ees would stand around and talk about
 different things.  He also 
claimed that he never got off his equipment to approach a driver who was loaded. 
Goughenour first distributed a flyer mentioning the Union on 
March 24 and he first distributed authorization cards and copies 
of the Union™s contract in the parking lot on March 31.  Job 
Superintendent Kevech firs
t became aware of Goughenour™s 
solicitation when other employees 
gave him some of the papers Goughenour was handing out.  Kevech
 testified that the other 
employees ﬁbecame a little testyﬂ because Goughenour kept 

bugging them and asked them to si
gn this and sign that ﬁat all 
different times.ﬂ  After the first week, Kevech became aware 

that Goughenour was soliciting employees when he should 
have been operating his machin
e and he personally observed a 
couple of different times that
 Goughenour was off of his ma-
chine and talking to the guys up in their trucks.  Kevech did not 
 MERIT CONTRACTING, INC. 575speak to him at the time because, as soon as Goughenour saw 
him, Goughenour got back on his vehicle and the employees 
dispersed. Operator Les Trbovich (a former member of Local 126 of 
the IBEW and a member of the Steelworkers Union) testified 
that one day when Goughenour was operating the trackhoe 
loaded Trbovich™s truck, he was getting ready to pull out when 
Goughenour stopped him, got down off the excavator, walked 
over to the truck, and handed Trbovich a union card and flyer 
and began a conversation.  Trbovich said, ﬁ[H]e didn™t get out 
and (Goughenour), spoke to me from the ground, so that he was 
looking up at me when he spoke to me.ﬂ  Trbovich told 
Goughenour that he was already in a union that he was not 
interested.  He also said that he thought there was one truck 
waiting to be loaded while the 4Œ5 minutes conversation took 
place.  He also saw Goughenour 
stopping other truck drivers as 
they were pulling in and handi
ng them a orange flyer, along 

with a union authorization card and 
he told Kevech about this.  
Trbovich said that neither hi
s nor Goughenour™s equipment was 
broken down and that, other than when there are breakdowns, 
he has not seen employees standing around, stopping equip-
ment, to talk. 
Operator Gary Greedan testified that when he loaded 
Goughenour™s truck, Goughenour got off the machine, came up 
and introduced himself and, started talking to Greedan about 
wages, and asked if Greedan would consider joining a union.  
Greedan indicated that he was a member of the United Mine 
Workers and told Goughenour that he was not interested in 
signing a petition.  He said that after Goughenour talked to him 
about all kinds of issues, including life insurance and working 
out of town, and asked if he was happy with the money he was 
getting, Greedan stated that he told Goughenour that he had to 
load some trucks and get back to work as there were trucks 
waiting to be loaded and no equipment was broken down.  The 
conversation he had with Goughenour lasted 5 to 10 minutes 
and Goughenour also stopped him a couple of other times and 
talked to him about union type
 issues and on one occasion 
when ﬁwe were still in the yard in the morning getting the ma-
chines ready for work and he came overﬂ and started a conver-
sation lasted ﬁabout 5 minutes or soﬂ that they were on com-pany time when the conversation took place, and he was held 
up by Goughenour in getting started on his work.  Greedan 
testified that, in fact, Goughenour stopped him quite a few 
times, always approached him on the job.  Greedan said that on 
two or three different occasions he told about Goughenour ap-
proaching him and said that he told Kevech that he was getting 
annoyed that every time he turned around, Goughenour would 
see him, stop him from working, 
and want to discuss the Union and wages.  Greedan testified that none of the conversations he 
had had with Goughenour took place while they were congre-gated together or waiting for a blasting charge to go off. 
Operator John Lee Griffith testified that Goughenour stopped 
him during working time when he pulled his dump truck down 
into the loading area, Goughenour dismounted his excavator 
and walked towards him just as he stopped to be loaded, 
Goughenour stood next to his truc
k, and started up a 5-minute 
conversation about coming to a 
union meeting (neither machine 
was broken down). 
Kevech testified that he did 
not get involved with employee 
complaints about Goughenour™s solic
itation but he informed the 
office and told Hilty that G
oughenour was getting off his ma-chine, and every time he did so it was slowing down the job.  
Hilty stated that, after a conversation with owner Clement Gig-
liotti about the disruption of work being caused by 
Goughenour, he instructed Kevech to make sure that 
Goughenour understood that he could not solicit during work-
ing time.  I credit Kevech™s te
stimony that he gave a group 
warning to this effect at the start of the shift and warned 

Goughenour individually two or thr
ee times and did so again at 
7:30 a.m. on April 3, Goughenour™s last day.  Despite this last 
warning, Goughenour was again off his machine soliciting 
other employees when Kevech and Gysegem came over the hill 
in a pickup truck and surprised Goughenour standing on the 
ground talking to two other employees on a truck.  Kevech then 
reported this to Hilty.  That
 evening Goughenour was called at 
home by Chuck Rush who told him he was laid off for disrupt-
ing the workforce at Kelly Run. 
Here, I find that superintendent
 Kevech was a credible wit-
ness who displayed little if an
y animosity toward Goughenour, 
except with relationship to disruption of work.  I find that 
Goughenour™s bare assertion that 
he was ﬁwaiting for oilﬂ on 
April 3 and his attempt to minimize the nature of his solicita-
tion efforts in his testimony is 
unbelievable in the face of the 
credible testimony by several of
 the workers who were so put off by his disruptive actions that they complained to manage-
ment.  Accordingly, I find that Goughenour did in fact disre-
gard Kevech™s warning on April 3 and that he was observed 
engaging in solicitations and disrupting the Respondent™s op-
erations during normal work hours.  Under these circumstances, I find that the Respondent has pers
uasively shown that it had a 
legitimate reason for terminating Goughenour, that it had occa-

sionally terminated other employees for cause and that it would 
have terminated Goughenour for th
ese reasons even in the ab-
sence of Goughenour™s sometimes protected solicitation during 

non work times. Accordingly, I find that no 
violation of the Act occurred 
when the Respondent terminated Goughenour for engaging in 
disruptive conduct during normal 
working hours and I conclude that the General Counsel has fa
iled to prove that the Respon-dent violated the Act in this respect, as alleged. 
E.  Alleged violations of Section 8(a)(1) 
On brief the General Counsel fa
ils to present any agreement 
relative to any illega
l interrogation on or about January 4.  As 
the record otherwise shows that 
on this date Hilty interviewed 
some applicants and merely as
ked one person who had a union 
jacket on ﬁifﬂ he was in the Union and ﬁhow long,ﬂ I find no 
evidence that would show a viola
tion of the Act.  Accordingly, 
this portion of allegation 7(a) will be dismissed.  On January 16 
Stevenson went to obtain an a
pplication and was met and ques-tioned by a man (Hilty) on the po
rch.  Stevenson was wearing a 
Union jacket and hat and when he asked if they were taking 

applications, Hilty confirmed that
 they were and then asked if 
the Union had sent him down there and how long he had been a 

member of the Union.   
The standard for determining whether interrogation is coer-
cive is ﬁwhether under all the 
circumstances the interrogation 
reasonably tends to restrain, coerce, or interfere with rights 

guaranteed by the Act.ﬂ  
Sunnyvale Medical Clinic,
 277 NLRB 
1217 (1985).  It also is well es
tablished that questioning a job 
applicant regarding his union membership or sympathies is 

inherently coercive and thus in
terfere with Section 7 rights.  
See 
Electro-Tec, Inc., 
310 NLRB 131, 134 (1993).  Although 
the Respondent contends that the encounter was amicable and 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 576not threatening or coercive, the words must be evaluated in the 
light of the circumstances.  Here, the circumstances include the 
fact that the application that Stevenson filed (see my finding 
above), was ﬁlostﬂ or otherwis
e not filed with the Respondent 
collection of concurrent
 applications and I fi
nd that the ﬁlosingﬂ 
of any application after questio
ns about the applicants union 
membership would reasonably give
 that applicant the impres-
sion that his application efforts 
were futile because of the ques-tions and therefore the questions become coercive and interfere 

with the applicants section 7 rights.  Accordingly, I find that the 
Respondent is shown to have violated Section 8(a)(1) of the Act in this respect, as alleged. 
On March 17, General Superintendent Chuck Rush looked at 
the petition Rodgers was circulat
ing (which did not mention the Union), and told him that the petition looked like trouble and 
asked him why he was doing it.  After being told that it was on 
behalf of employees that were traveling out of town, Rush 
asked Rodgers (who was not out of town) who was complain-
ing, and suggested that if R
odgers was unhappy he could ﬁgo 
work somewhere else.ﬂ Here, Rodgers was openly pushing
 a petition to management 
about higher wages and out of town per diem and had placed himself in the self-appointed position of spokesperson for the 
employees.  He voluntarily showed his petition to Rush and it 
reasonably appears that Rush™s 
questions sought a response to 
the issues raised by Rodgers a
nd were not coercive.  At this 
time Rush had no knowledge that Rodgers was engaged in any 
union activities and I am not pers
uaded that the circumstance support an inference or otherwis
e show that Rush™s conversa-
tion would rise to the level of coercive behavior.  According, I 
find no violation of the Ac
t in this conversation. 
Rush and Rodgers had anothe
r conversation on March 24 
when Rodgers went to the office to complain about being trans-
ferred to the Front Royal, Virginia jobsite.  Rodgers initiated 
the conversation by asserting that it was unfair that he was 
taken off of the Flexsys job a
nd asked if he was being trans-ferred because of his petition and 
picketing.  Rodgers testified 
that Rush ﬁasked where he was coming from, what was his 

point, did he work for a union and was he trying to organize the 
company or what.ﬂ  Rush testif
ied that he responded to Rodgers reference to the petition by sayi
ng he ﬁdidn™t give a shit what 
he did as far as that went, that the petition wasn™t the reason,ﬂ 
and that the reason was that ﬁwe needed a skilled operator 
down there.ﬂ  Rush also testified that at that point in time he 
had heard nothing linking Rodgers to the Union.  Here, I find 
that Rodgers™ assertion that Rush asked about the Union is not 
consistent with Rush™s other words and actions and I am not persuaded that he asked Rodgers 
about the Union.  Rush testi-
fied with a credible demeanor 
and otherwise, I find that Rod-
gers was the aggressor and was attempting to bait Rush into 

making some imprudent remark. 
 Under these circumstances, I 
find that there is insufficient evidence to show that the Rush™s 

response was coercive or that it violated Section 8(a)(1) of the 
Act and, accordingly, this alle
gation also will be dismissed. Respondent™s in house counsel, David Gaudio approached 
Rodgers as he was picketing at 
Flexsys and, pretending to be a 
Flexsys employee, questioned R
odgers about his purposes and about the presence of other union 
supporters at Merit job sites.  
The General Counsel states that 
it is not alleged that Respon-
dent violated the Act by questioning Rodgers as to the nature of 
the picketing at Flexsys but it
 contends that Gaudio however 
went beyond such reasonable inqui
ries.  Rodgers testified as 
follows:  When he come back, after I give him a flyer, he says, 
are you trying to organize here, and I says, yes.  He says, 
well, how many guys would this 66 be replacing.  I said, 
well, we wouldn™t be replac
ing nobody.  He said, well, 
what™s the purpose of you doing this. I says, to get better 
wages, benefits and working conditions. 
He says, well, do you have this organizing going on 
any place else.  I said, yes.  He says, where.  I says, Kelly 
Run.  He says do you have a guy like yourself over there.  
I said, yes.  He says, well who™s that.  I said Bill 

Goughenour.  He kind of looked at John Hilty and says, do 
you know him.  Hilty said yes. 
 Gaudio described this same c
onversation with additional de-tail about his question about who the Operating Engineers 
were, being an attempt to loosen
 Rodgers up so he could find 
out why he was there.  As pointed out by the General Counsel, 
Gaudio  did not deny that he 
asked about other job sites and 
also asked if there was another 
ﬁguy like yourself over there,ﬂ 
and Rodgers affirmativ
ely identified the Ke
lly Run jobsite and 
Goughenour.  The Respondent™s brief makes much of the le-

gitimate purpose that drove Gaudio™s questions, however, re-

gardless of that purpose I find that the objective evidence 
shows that Gaudio™s actual in
quiry when beyond proper limits 
when he asked about organizing at other job sites and, elicited 
the identity of the other organizer
.  Accordingly, I find that the 
General Counsel has shown that this interrogation violated 
section 8(a)(1) of the Act as alleged in the amended complaint. 
Supervisor Mike Rush, the brother of General Superinten-
dent Chuck Rush, worked at the Flexsys jobsite under Job Su-
perintendent Bill Greenwood.  R
odgers alleges that on or after 
March 12 he showed his initial 
petition to other employees and 
to ﬁforemanﬂ Rush and asked him if he would like to sign it and 
that Rush said ﬁit wasn™t a good idea for me to be doing that, 
you know, it™s trouble.ﬂ  Rodgers 
showed his flyer (no mention 
of the Union) to Rush when he began to picket on his 

lunchbreak on March 20 and testified that Rush told him that he 
should ﬁtalk to someone about passing them out, that I was 

causing troubleﬂ and that ﬁif you don™t like working here, why 
don™t you go find another job.ﬂ 
Mike Rush testified that Rodgers was a real good operator 
and wasn™t causing any trouble there and he denied have any 
conversation where he discussed Rodgers™ causing trouble.  He 
did testify that he told Rodgers that ﬁif he wasn™t happy to go 
down and see the people at the office if he wanted more 
money.ﬂ  I find Rush™s testimony to
 be credible and, otherwise, 
I find that the benign circumstances surrounding the alleged 

threat are insufficient to allow an interference of any realistic 
threat that Rodgers himself wa
s ﬁtroubleﬂ or would suffer some 
unspecified reprisal because of his actions and, accordingly, I 

find that the allegations of paragraph 7(b) are not proven and 
should be dismissed. 
On April 3, Kelly Run Job Superintendent Kevech ap-
proached Goughenour at the start of the day to discuss 
Goughenour™s solicitations on behalf of the Union.  
Goughenour testified that Kevech told him that he had been up 
most of the right with company bosses and lawyers discussing 
what to do about Goughenour™s union activities.  He added a 
comment that they had Goughenour on video and audio tape 
and said he was surprised because he didn™t know the Company 
 MERIT CONTRACTING, INC. 577was taping although others were 
(a reference to neighboring 
property owners who opposed the land fill). 
Kevech then told Goughenour he ﬁwas no longer allowed to 
engage in any Union activities on Company property from the 
time we entered the gate . . . until we got back to the parking lot 
after 7:00 p.m. in the evening and that if I continued doing 
anything after that he would have
 to send me to the office for 
discipline.ﬂ  Kevech testified with apparently truthful answers 

to questions but he was asked and answered only indirectly and 
ambiguously about telling Goughenour and the employee in 
general about video taping by 
jobsite neighbors.  Kevech™s 
subjective testimony that his 
comments about video filming 
were not designed to influe
nce Goughenour™s union activity is 
of no relevant value.  He did not rebut Goughenour™s credible 
and objective testimony that Kevech specifically said that the 
company had Goughenour on video 
tape.  Under these circum-
stances, the remarks clearly give the impression that 

Goughenour™s specific activities we
re under surveillance.  Ac-cordingly, I find that the Respon
dent is shown to have violated Section 8(a) of the Act as alleged in paragraph (d)(1) of the 
complaint. 
On cross-examination, Goughenour confirmed that Kevech™s 
warning as to his union activi
ties was limited to ﬁcompany 
time,ﬂ that Kevech ﬁknew it was all right for me to solicit dur-
ing my own time, at lunch and stuff like that,ﬂ and he con-
firmed that he understood that he
 could solicit while he was not 
on working time.  It also was established that there was no 

regular lunchtime (employees understood that they ate in their 
machines when they had an opportunity), that the employees 
were on company time when they were transported from their 
parking area through the gate until they returned and that other 
employees had complained about being bothered by 
Goughenour while they were in transit, on company time.  Un-
der these circumstances, the admonishment to Goughenour 
about ﬁcompany propertyﬂ is the same as company time.  
Kevech otherwise credibly testif
ied that he referred to ﬁcom-
pany timeﬂ and also told Goughenour at that time that he could 
take his lunch break and talk to himself, ﬁbecause you can™t 
stop the other guys from working.ﬂ  Thus, the Respondent ex-
pressed rule was communicated and applied in such a way that 
it was direct to worktime and interruption of others working 
and, accordingly, I am not persuaded that there is sufficient 
evidence to show a violation of Section 8(a)(1) of the Act as 
alleged in paragraphs 7(d)(2) and (3) of the complaint, see 
MTD Products, 310 NLRB 733, 739 (1993), and, accordingly, 
these allegations also 
will be dismissed. 
F.  Ending of Second Shift 
Kevech testified that the first two days Goughenour was on 
the Kelly Run job site, he worked ﬁon a Friday, and it was the 
afternoon shift.  We had [a] deadline to beat by Sunday, so we 
worked Friday, the second shift.  And, Saturday, second shift, 
and got the deadline done.ﬂ  Th
en the employees went on 
steady daylight, working at leas
t 10 hours a day with days they 
worked from daylight to dark depending on what the guys 
wanted to do at the time and we worked as many hours as we 
could.  Kevech said employees worked 6 to 7 days a week and when 
Goughenour came to the Kelly R
un jobsite, Merit had a dead-

line to meet, i.e., dig ﬁa new road into a new cell that was being 
developed.ﬂ  Kevech™s testimony 
otherwise indicates that there 
was not enough normal work for two shifts, without also need-
ing additional supervision, which was scarce, and without an-
tagonizing the current employees by taking away some of their 
work and giving it to new employees on a second shift.  The 
General Counsel does not argue this allegation in its brief and I 
find that the Respondent has persuasively shown that it had a 

legitimate business reason for its actions unrelated to any anti-
union motivation.  Accordingly, this allegation also will be 
dismissed. 
CONCLUSIONS OF LAW 
1.  Respondent is an employer
 engaged in commerce within 
the meaning of Section 2(
6) and (7) of the Act. 
2.  The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3.  By interrogating an applicant and an employee about un-
ion membership and activity and 
creating the impression that an 
employees union activities were 
under surveillance by telling 
him that the Company had him 
on videotape; Respondent has 
interfered with, restrained, and coerce employees in the exer-
cise of the rights guaranteed them
 by Section 7 of the Act, and 
thereby has engaged in unfair la
bor practices in violation of 
Section 8(a)(1) of the Act. 
4.  By engaging in a pattern or practice of screening job ap-
plicants to determine suspected union sympathizers and refus-
ing to consider applicants fo
r employment based on previous 
employment with union businesses 
or for other suspected union 
sympathies, Respondent discriminate
d in regard to hire in order 
to discourage union membership in violation of Section 8(a)(3) 
and (1) of the Act. 
Except as found herein, Respondent otherwise is not shown 
to have engaged in conduct violative of the Act as alleged in 
the complaint. 
REMEDY Having found that Respondent engaged in certain unfair la-
bor practices, I shall recommend that it be ordered to cease and 
desist therefrom and that it take certain affirmative action set 
forth below to effectuate the policies of the Act. 
It having been found that 
the Respondent unlawfully dis-
criminated against job applicants including Michael Eutsey, 
John Hay, Patrick Rices, Rona
ld Schade, Ken Sisley, Glen 
Stevenson, Nathaniel Turner, Henry Whipkey, and Thomas 
Wratcher, based on their suspected union sympathies, it will be 
recommended that Respondent offer them employment and 
make them whole for any loss of earnings they may have suf-
fered by reason of the failure 
to give them nondiscriminatory 
consideration for employment, by payment to them of a sum of 
money equal to that which they normally would have earned in 
accordance with the method set forth in 
F. W. Woolworth Co.
, 90 NLRB 289 (1950), with interest as computed in 
New Hori-zons for the Retarded,
 283 NLRB 1173 (1987).
5 Other considerations regarding the Remedy and the specifics 
of the relief granted must wait until the compliance stage of the 
proceeding, see 
Fluor Daniel, Inc.,
 304 NLRB 970, 981 (1991), 
and Dean General Contractors, 285 NLRB 573Œ574 (1987).  
Otherwise, it is not considered 
necessary that a broad Order be 
issued. 
                                                          
 5 Under 
New Horizons, interest is computed at the ﬁshort-term Fed-
eral rateﬂ for the underpayment of taxes as set out in the 1986 amend-
ment to 26 U.S.C. § 6621 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 578Upon the foregoing findings of fact and conclusions of law, 
upon the entire record, and pursuant to Section 10(c) of the Act 
I issue the following recommended
6 ORDER The Respondent, Merit Contracting, Inc., Monongahela, 
Pennsylvania, its officers, agen
ts, successors, and assigns, shall 
1.  Cease and desist from 
(a)  Interfering with, restraining, or coercing its employees in 
the exercise of the rights guaranteed them by Section 7 of the 

Act by interrogating applicants
 and employees about their un-
ion membership and union activity;
 and by creating the impres-
sion that employees union activities are under surveillance. 
(b)  Refusing to consider for 
employment job applicants for 
the position of equipment operators because they are members 
or sympathizers of the Union or because they worked for em-
ployers which had union contracts. 
(c)  In any like or related 
manner interfering with, restrain-
ing, or coercing employees in the exercise of the rights guaran-
teed them by Section 7 of the Act. 
2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. 
(a)  Within 14 days from the date of this Order, offer Mi-
chael Eutsey, John Hay, Patric
k Rices, Ronald Schade, Ken 
Sisley, Glen Stevenson, Nathan
iel Turner, Henry Whipkey, and 
Thomas Wratcher employment 
in positions for which they 
applied, or if such positions no 
longer exist, to substantially 
equivalent positions and make them whole for any loss of earn-
ings they may have suffered by
 reason of the discrimination 
against them as set forth in the remedy section of the decision. 
(b)  Preserve and, within 14 days of a request, make avail-
able to the Board or its agents for examination and copying, all 
payroll records, social security payment records, timecards, 
personnel records and reports, and all other records necessary 
to analyze the amount of backpa
y due under the terms of this 
Order. (c)  Within 14 days of service by the Region, post at its Mo-
nongahela, Pennsylvania facilities 
and all current job sites cop-
ies of the attached notice marked ﬁAppendix.ﬂ
7  Copies of the 
notice, on forms provided by th
e Regional Director for Region 6, after being signed by the Respondent™s authorized represen-
tative, shall be posted by the Respondent and maintained for 
consecutive days in conspicuous places including all places 
where notices to employees are customarily posted.  Reason-
                                                          
 6 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sc. 102.48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
7 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
able steps shall be taken by th
e Respondent to ensure that the notices are not altered, defaced,
 or covered by any other mate-
rial.  In the event that, duri
ng the pendency of these proceed-
ings, the Respondent has gone out of business or ceased its 
operation at the facility involved in this proceeding, the Re-
spondent shall duplicate and mail, 
at its own expense, a copy of 
the notice to all current employees and former employees em-
ployed by the Respondent at any time since     , the date of the 
unfair labor practice found in this proceeding. 
(d)  Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps the 
Respondent has taken to comply. 
APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated 
the National Labor Relations Act 
and has ordered us to post and 
abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities. 
 WE WILL NOT interfere with, restrain, or coerce our em-
ployees in the exercise of the rights guaranteed them by Section 
7 of the Act by interrogating a
pplicants and employees about 
their union membership and union activity and by creating the 
impression that employees union
 activities are under surveil-
lance. WE WILL NOT refuse to consid
er for employment job ap-
plicants for the position of equipment operators because they 
are members of sympathizers of the Union or because they 
worked for employers which had union contracts. 
WE WILL NOT in any like or related manner interfering 
with, restraining, or coercing employees employees in the exer-
cise of the rights guranteed them by Section 7 of the Act. 
WE WILL within 14 days from the date of the Board™s Or-
der, offer Michael Eutsey, John Hay, Patrick Rice, Ronald 
Schade, Ken Sisley, Glen Steven
son, Nathaniel Turner, Henry 
Whipkey, and Thomas Wratcher
 employment in positions for 
which they applied, or if such positions no longer exist, to sub-
stantially equivalent positions 
and make them whole for any 
loss of earnings they may have suffered by reason of the dis-
crimination against them, with interest. 
 MERIT CONTRACTING, INC. 
 